Name: Commission Regulation (EEC) No 1967/92 of 15 July 1992 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/58 Official Journal of the European Communities 16. 7. 92 COMMISSION REGULATION (EEC) No 1967/92 of IS July 1992 fixing the amount of aid for peas, field beans and sweet lupins Whereas, since there are no valid activating threshold or guide prices for the 1992/93 marketing year for peas, field beans and sweet lupins, the amount of the subsidy in the case of advance fixing for this marketing year for peas, field beans and sweet lupins has only been calculated provisionally on the basis of the proposals of the Commission to the Council of the prices and connected measures valid for the 1992/93 marketing year ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1992/93 marketing year are known, and notably those concerning the application of the guaranteed maximum quantities ; Whereas, owing to the lack of the adjustment in the rate of aid resulting from the maximum guaranteed quantity arrangements for the 1992/93 marketing year, the amount of the aid for this marketing year has only been able to be calculated provisionally on the basis of the abatement applicable for the 1991 /92 marketing year ; whereas this amount should, therefore, only be applied provisionally and should be confirmed or replaced once the conse ­ quences of the maximum guaranteed quantity arrange ­ ments are known : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1750/92 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1734/92 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 2206/90 (6); Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1992/93 marketing year was fixed by Council Regulation (EEC) No 1751 /92 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1 752/92 (8); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1991 /92 year, has been fixed by Commission Regulation (EEC) No 2607/91 (9); Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (10), as last amended by Regulation (EEC) No 1238/87 (u), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (12) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; (') OJ No L 162, 12. 6. 1982, p. 28 . 0 OJ No L 180, 1 . 7 . 1992, p. 17. 0 OJ No L 342, 19. 12. 1985, p. 1 . (4) OJ No L 179, 30. 6. 1992, p. 120. O OJ No L 219, 28. 7. 1982, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 180, 1 . 7. 1992, p. 18 . (*) OI No L 180. 1 . 7. 1992. D. 20. 0 OJ No L 243, 31 . 8 . 1991 , p. 55. (10) OJ No L 219, 28 . 7 . 1982, p. 36. ( ») OJ No L 117, 5. 5. 1987, p. 9. M OJ No L 133, 21 . 5 . 1986, p. 21 . 16. 7. 92 Official Journal of the European Communities No L 197/59 Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State, HAS ADOPTED THIS REGULATION : Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 ( 1 ) of Council Regulation (EEC) No 1676/85 ('), as last amended by Regulation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1899/91 (3); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 1 1 . The amounts of aid provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy for the 1 992/93 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 16 July 1992 to take into account the effects of the application of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 16 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 169, 29 . 6. 1991 , p. 29 . No L 197/60 Official Journal of the European Communities 16. 7. 92 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 7 (') 1st period 8 (') 2nd period 9 0 3rd period 10 0 4th period 110 5th period / 12 0 6th period 10 Peas used :  in Spain 8,162 8,162 8,320 8,478 8,636 8,794 8,952  in Portugal 8,170 8,170 8,328 8,486 8,644 8,802 8,960  in antother Member State 8,230 8,230 8,388 8,546 8,704 8,862 9,020 Field beans used :  in Spain 8,230 8,230 8,388 8,546 8,704 8,862 9,020  in Portugal 8,170 8,170 8,328 8,486 8,644 8,802 8,960  in another Member State 8,230 8,230 8,388 8,546 8,704 8,862 9,020 Products used in animal feed : (ECU per 100 kg) Current 7 0) 1st period 8 0 2nd period 9 0 3rd period ioo 4th period 110 5th period 120 6th period 10 A. Peas used :  in Spain 9,304 9,304 9,462 9,504 9,633 9,791 9,805  in Portugal 9,341 9,341 9,499 9,542 9,671 9,829 9,843  in another Member State 9,341 9,341 9,499 9,542 9,671 9,829 9,843 B. Field beans used :  in Spain 9,304 9,304 9,462 9,504 9,633 9,791 9,805  in Portugal 9,341 9341 9,499 9,542 9,671 9,829 9,843  in another Member State 9,341 9,341 9,499 9,542 9,671 9,829 9,843 C. Sweet lupins harvested in Spain and used : l  in Spain 12,494 12,494 12,494 12,340 12,302 12,302 12,111  in Portugal 12,543 12,543 12,543 12,391 12,353 12353 12,163  in another Member State 12,543 12,543 12,543 12391 12,353 12353 12,163 D. Sweet lupins harvested in another Member State and used :  in Spain 12,494 12,494 12,494 12,340 12302 12302 12,111  in Portugal 12,543 12,543 12,543 12391 12353 12353 12,163  in another Member State 12,543 12,543 12,543 12391 12353 12,353 12,163 16. 7. 92 Official Journal of the European Communities No L 197/61 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 7 (') 1st period 8 (') 2nd period , 9 (') 3rd period 10 0 4th period 110 5th period 120 6th period 10 Products harvested in :  BLEU (Bfrs/Lfrs) 399,62 399,62 407,29 414,96 422,63 430,31 437,98  Denmark (Dkr) 73,90 73,90 75,32 76,74 78,16 79,58 81,00  Federal Republic of Germany (DM) 19,37 19,37 19,75 20,12 20,49 20,86 21,23  Greece (Dr) 2 260,03 2 260,03 2 303,42 2 346,81 2 390,20 2 433,58 2 476,97  Spain (Pta) 1 238,13 1 238,13 1 261,90 1 285,67 1 309,44 1 333,21 1 356,98  France (FF) 64,98 64,98 66,23 67,48 68,72 69,97 71,22  Ireland ( £ Irl) 7,232 7,232 7,371 7,510 7,649 7,788 7,927  Italy (Lit) 14 497 14 497 14 775 15 053 15 332 15610 15 888  Netherlands (Fl) 21,83 21,83 22^5 22,67 23,09 23,51 23,93  Portugal (Esc) 1 697,91 1 697,91 1 730,50 1 763,10 1 795,70 1 828,29 1 860,89  United Kingdom ( £) 6,546 6,546 6,672 6,798 6,923 7,049 7,175 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 10,23,  Peas, and field beans used in Portugal (Esc) : 1 2,38. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) I Current7 0 1st period8 (') 2nd period9 (&gt;) 3rd periodio o 4th period110 5th period12 0 6th periodl (') Products harvested in : I  BLEU (Bfrs/Lfrs) 453,56 453,56 461,24 463,32 469,59 477,26 477,94  Denmark (Dkr) 83,88 83,88 85,30 85,69 86,84 88,26 88,39  Federal Republic of Germany \ \ (DM) 21,99 21,99 22,36 22,46 22,77 23,14 23,17  Greece (Dr) 2 565,12 2 565,12 2 608,51 2 620,32 2 655,74 2 699,13 2 702,98  Spain (Pta) 1 405,27 1 405,27 1 429,04 1 435,51 1 454,91 1 478,68 1 480,79  France (FF) 73,75 73,75 75,00 75,34 76,36 77,61 77,72  Ireland ( £ Irl) 8,209 8,209 8,347 8385 8,499 8,637 8,650  Italy (Lit) 16 454 16 454 16 732 16 808 17 035 17313 17 338  Netherlands (Fl) 24,78 24,78 25,20 25,31 25,65 26,07 26,11  Portugal (Esc) 1 927,1 1 1 927,1 1 1 959,71 1 968,58 1 995,19 2 027,79 2 030,68  United Kingdom ( £) 7,430 7,430 7,556 7,590 7,693 7,818 7,829 Amounts to be deducted in the case of use :  Spain (Pta) 5,57 5,57 5,57 5,72 5,72 5,72 5,72  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 197/62 Official Journal of the European Communities 16. 7. 92 ANNEX IV Corrective amount to be added to die amounts in Annex III (in national currency per 100 kg) Use of the products 3LEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 . 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 7 (') 1st period 8 (") 2nd period 9 0 3rd period io o 4th period 110 5th period 120 6th period 10 Products harvested in :  BLEU (Bfrs/Lfrs) 453,56 453,56 461,24 463,32 469,59 477,26 477$4  Denmark (Dkr) 83,88 83,88 85,30 85,69 86,84 88,26 88,39  Federal Republic of Germany (DM) 21,99 21,99 22,36 22,46 22,77 23,14 23,17  Greece (Dr) 2 565,12 2 565,12 2 608,51 2 620,32 2 655,74 2 699,13 2 702^8  Spain (Pta) 1 405,27 1 405,27 1 429,04 1 435,51 1 454,91 1 478,68 1 480,79  France (FF) 73,75 73,75 75,00 75,34 76,36 77,61 77,72  Ireland ( £ Irl) 8,209 8,209 8,347 8,385 8,499 8,637 8,650  Italy (Lit) 16 454 16 454 16 732 16 808 17 035 17 313 17 338  Netherlands (Fl) 24,78 24,78 25,20 25,31 25,65 26,07 26,11  Portugal (Esc) 1 927,1 1 1 927,11 1 959,71 1 968,58 1 995,19 2 027,79 2 030,68  United Kingdom ( £) 7,430 7,430 7,556 7,590 7,693 7,818 7,829 Amounts to be deducted in the case of use :  Spain (Pta) 5,57 5,57 5,57 5,72 5,72 5,72 5,72  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 16. 7. 92 Official Journal of the European Communities No L 197/63 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 7 0 1st period 8 (') 2nd period 9 (') 3rd period loo 4th period 110 Sth period 12 (') 6th period 10 Products harvested in :  BLEU (Bfrs/Lfrs) 609,04 609,04 609,04 601,66 599,82 599,82 590,59  Denmark (Dkr) 112,63 112,63 112,63 111,27 110,93 1 10,93 109,22  Federal Republic of Germany (DM) 29,53 29,53 29,53 29,17 29,08 29,08 28,63  Greece (Dr) 3 444,42 3 444,42 3 444,42 3 402,68 3 392,24 3 392,24 3 340,07  Spain (Pta) 1 886,98 1 886,98 1 886,98 1 864,1 1 1 858,40 1 858,40 1 829,81  France (FF) 99,03 99,03 99,03 97,83 97,53 97,53 96,03  Ireland ( £ Irl) 11,022 11,022 11,022 10,889 10,856 10,856 10,689  Italy (Lit) 22 094 22 094 22 094 21 826 21 759 21 759 21 425  Netherlands (Fl) 33,27 33,27 33,27 32,87 32,77 32,77 32,26  Portugal (Esc) 2 587,71 2 587,71 2 587,71 2 556,35 2 548,51 2 548,51 2 509,31  United Kingdom ( £) 9,977 9,977 9,977 9,856 9,826 9,826 9,675 Amounts to be deducted in the case of use in :  Spain (Pta) 7,37 737 7,37 7,67 7,67 7,67 7,82  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 197/64 Official Journal of the European Communities 16. 7. 92 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,429 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1992/93 marketing year.